                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA


    DANESH VARNER,

                                 Plaintiff,                Case No. 3:18-cv-00189-TMB

                        v.
                                                      ORDER ON MOTION FOR SUMMARY
    SHORESIDE PETROLEUM, INC.,                              JUDGMENT (DKT. 15)

                                 Defendant.



                                       I.      INTRODUCTION

         The matter comes before the Court on Defendant Shoreside Petroleum, Inc.’s (“Shoreside”)

Motion for Summary Judgment (the “Motion”). 1 Shoreside seeks summary judgment on the two

claims at issue: Plaintiff Danesh Varner’s (“Varner”) claim for unpaid overtime wages under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and his claim for racial discrimination

and retaliatory discharge under the Civil Rights Act, 42 U.S.C. § 1981. 2 The Motion was fully

briefed. 3 The parties have not requested oral argument and the Court finds that it would not be

helpful. For the reasons stated below, Shoreside’s Motion for Summary Judgment at Docket 15 is

GRANTED.




1
    Dkt. 15 (Motion).
2
    Dkt. 16 at 1–2 (Memorandum in Support).
3
    Dkts. 15, 19 (Response), and 22 (Reply).

                                                  1
                                       II.   BACKGROUND

           This is an employment action, removed from the Superior Court from the State of Alaska

and brought against Shoreside under the FLSA and the Civil Rights Act. 4 Varner’s Complaint

advances two claims. 5 First, Varner claims that Shoreside failed to pay him for over 5,776 hours

of overtime in violation of the FLSA. 6 Second, Varner claims that while employed at Shoreside,

he was subject to racial discrimination and unlawful retaliation in violation of the Civil Rights

Act. 7 Varner has since conceded his claims under the Civil Rights Act and only advances his FLSA

claim. 8 The relevant evidentiary record is largely undisputed by the parties and is summarized

below.

      A. Varner’s Employment at Shoreside

           “Shoreside is an Alaska corporation that distributes fuel and lubricants throughout the

state.” 9 Shoreside’s main office and distribution center is located in Anchorage, Alaska. 10 In June

2010, Varner was hired to work as a truck driver for Shoreside. 11 Nearly one year later, in May




4
    Dkt. 1-1 at 4–5 (Complaint).
5
    Id.
6
  Id. at 4. In his response to the Motion, Varner claims 11,974 unpaid hours. Dkt. 19 at 8. However,
the discrepancy between the number of hours alleged in the Complaint and the number reported in
subsequent filings is immaterial to the Court’s disposition of the Motion.
7
    Dkt. 1-1 at 5.
8
    Dkt. 19 at 3.
9
    Dkt. 19-1 at 1 (Dispatcher Compensation Agreement).
10
     Id.
11
     Dkt. 1-1 at 2.

                                                  2
2011, Varner became a dispatcher. 12 As a dispatcher for Shoreside, Varner would dispatch fuel

delivery drivers to customers in locations throughout Alaska. 13 He was “the first point of contact

for [Shoreside’s] customers and delivery truck drivers.” 14 During the day, Varner would work

from Shoreside’s Anchorage distribution center. 15 Additionally, “Shoreside [found] it necessary

to provide 24 hour coverage to meet customer needs.” 16 Therefore, outside of business hours,

Varner routinely carried Shoreside’s “after-hours” phone. 17 As a dispatcher, Varner was

responsible for “answering the on-call phone, dispatching drivers, and responding to any customer

or internal needs during non-business hours.” 18

           Varner describes his work schedule as being irregular. 19 Varner asserts that, at first, no one

told him what time he was expected to begin his dispatcher shift each day. 20 However, he claims

he was told near the end of his tenure as dispatcher that he was expected to begin work at 8:00

a.m. 21 Nevertheless, Varner states that he would usually begin his day shift around 5:00 a.m. in

order to complete paperwork for Shoreside’s linehaul department and transmit it to Shoreside’s



12
     Dkt. 19-1 at 1.
13
     Id.
14
     Dkt. 20 at 2 (Varner’s Affidavit).
15
     Id.
16
     Dkt. 19-1 at 1.
17
     Dkt. 20 at 2–3.
18
     Dkt. 19-1 at 1.
19
     Dkt. 19-2 at 4–6.
20
     Id. at 6–7.
21
     Id.

                                                     3
Seward office before the start of business. 22 Varner recalls that Shoreside closed its main office at

6:00 p.m. each day. 23 However, depending on what occurred during business hours that day,

Varner states that he may have stayed much later. 24 Varner—to his recollection—never

memorialized the hours that he worked during the day on a timesheet. 25 Instead, Varner asserts

that he would inform his supervisors of the time he had worked. 26 Accordingly, Varner admits that

he was paid for all hours he worked in the office. 27

           After he completed his day shift, Varner was required to transfer all of Shoreside’s

incoming calls to the mobile after-hours phone, which he was required to keep after business

hours. 28 During his time after-hours, Varner was expected to receive and respond to every

incoming call. 29 In some cases, Varner would need to travel “on-site” to handle situations that

arose after-hours. 30 In his first year as dispatcher, Varner was responsible for the after-hours phone

every day, other than days he had taken a leave of absence from work. 31 Varner states that

beginning his second year as dispatcher, Varner would be relieved from the after-hours phone



22
     Dkt. 19-2 at 4.
23
     Id. at 6.
24
     Id.
25
     Id. at 7.
26
     Dkt. 16-2 at 3.
27
     Id.
28
     Dkt. 20 at 2.
29
     Id.
30
     Dkt. 19-2 at 8.
31
     Dkt. 20 at 3.

                                                  4
every other weekend. 32 Varner claims that he was never told, in advance, when or if he could turn

off the after-hours phone. 33

           Before November 2015, Shoreside compensated Varner for carrying the after-hours phone

by paying him a minimum of two hours of overtime pay for each week he held the phone. 34 For

weeks in which he worked more than two hours, he was required to report those additional hours

so that he could be compensated accordingly. 35 In October 2015, Varner raised concerns about his

after-hours work schedule and pay arrangement with Trina Kindred, Shoreside’s Human Resource

Manager. 36 Subsequently, Shoreside developed a Dispatcher Compensation Agreement. 37 Around

the time the Dispatcher Compensation Agreement was drafted, Shoreside implemented a new

rotation for the after-hours phone. 38 Under the new rotation, someone other than Varner carried

the after-hours phone every other week and for two days of the weeks Varner carried the phone. 39

Additionally, beginning November 2015, Shoreside compensated those who held the after-hours

phone for a minimum of two hours of overtime each day. 40 Like before, under the new payment




32
     Dkt. 16-2 at 5.
33
     Dkt. 20 at 2.
34
     Dkt. 16-3 at 1 (Trina Kindred’s Affidavit).
35
     Id. at 2; Dkt. 16-4 (Shoreside Employee Handbook Excerpt).
36
     Dkt. 19-4 (Email to Kindred).
37
     Dkt. 19-1.
38
     Dkt. 16-2 at 20.
39
     Id.
40
     Dkt. 19-1 at 1.

                                                   5
scheme, employees who carried the after-hours phone were required to report hours worked in

excess of two hours in order to receive overtime payment for the excess hours. 41

           While working for Shoreside, Varner “did not document each minute spent answering calls

to the after-hours phone, or document each and every minute spent driving to a spill site to assist

with cleanup during the after-hours shift.” 42 Nevertheless, it is undisputed Shoreside was aware of

the days he carried the after-hours phone. 43 During the period between February 13, 2014 and

October 24, 2015, Varner was paid a regular wage of $23.75 per hour and an overtime wage of

$35.63 per hour. 44 After October 24, 2015, Varner’s compensation increased to $24.55 for regular

hours and $36.83 for overtime hours. 45

           In 2016, Shoreside installed a dispatch computer program and decided to eliminate the

position of dispatcher. 46 Varner worked as a dispatcher until October 15, 2016 and, after the

dispatcher position was eliminated, was transitioned back into the role of truck driver. 47 In 2017,

Varner filed a complaint with the Anchorage Equal Rights Commission and the United States




41
     Id.
42
     Dkt. 20 at 4.
43
     Id. at 3.
44
     Id. at 4.
45
     Id.
46
     Dkt. 16-2 at 20.
47
     Id at 21.

                                                  6
Equal Employment Opportunity Commission (“EEOC”). 48 Subsequently, on April 14, 2017,

Varner announced his resignation from Shoreside. 49

                                    III.   LEGAL STANDARD

          Summary judgment is appropriate where, viewing the evidence and drawing all reasonable

inferences in the light most favorable to the nonmoving party, 50 “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 51 Material facts are those which might affect the outcome of the case. 52 A genuine issue of

material fact exists “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” 53 “There is no genuine issue of fact if, on the record taken as a whole, a rational

trier of fact could not find in favor of the party opposing the motion.” 54 A movant’s burden may

be met by “‘showing’—that is, pointing out to the district court—that there is an absence of

evidence to support the nonmoving party’s case.” 55




48
     Dkts. 16-5 (Charge of Discrimination); 16-7 (EEOC Dismissal).
49
     Dkt. 16-6 (Varner’s Letter of Resignation).
50
     Scott v. Harris, 550 U.S. 372, 378 (2007).
51
   Fed. R. Civ. P. 56(a). See also Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986); Jensinger
v. Nev. F. Credit Union, 24 F.3d 1127, 1130–31 (9th Cir. 1994).
52
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986) (“Only disputes over facts that
might affect the outcome of the suit under the governing law will properly preclude the entry of
summary judgment.”).
53
     Id. at 248.
54
   Mills v. Wood, No. 4:10-CV-00033-RRB, 2015 WL 2100849, at *1 (D. Alaska May 6, 2015),
aff’d in part, 726 F. App’x 631 (9th Cir. 2018) (citing Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586 (1986)).
55
     Celotex, 477 U.S. at 325.

                                                   7
          Once a movant has met its initial burden, Rule 56(e) requires the nonmoving party to go

beyond the pleadings and identify facts which show a genuine issue for trial. 56 “[W]hen

simultaneous cross-motions for summary judgment on the same claim are before the court, the

court must consider the appropriate evidentiary material identified and submitted in support of

both motions, and in opposition to both motions, before ruling on each of them.” 57 Finally,

“[w]here . . . the case turns on a mixed question of fact and law and the only disputes relate to the

legal significance of undisputed facts, the controversy is a question of law suitable for disposition

on summary judgment.” 58

                                            IV.   ANALYSIS

          Shoreside moves for summary judgment on both claims raised in Varner’s complaint.59

Namely, that Shoreside failed to pay him for over 5,776 hours of overtime in violation of the FLSA

and that while employed at Shoreside, Varner was subject to racial discrimination and unlawful

retaliation in violation of the Civil Rights Act. 60 In his Response, Varner concedes his

discrimination and retaliation claims. 61

          Accordingly, Shoreside’s Motion for Summary Judgment is GRANTED as to Varner’s

claims brought under the Civil Rights Act.




56
     Id. at 323–24.
57
     Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir. 2001).
58
  Coomes v. Edmonds Sch. Dist. No. 15, 816 F.3d 1255, 1262 (9th Cir. 2016) (quoting Wash. Mut.
Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011)).
59
     Dkt. 16 at 1–2.
60
     Dkt. 1-1 at 4–5.
61
     Dkt. 19 at 3.

                                                   8
          The Court now turns to Shoreside’s Motion as it relates to Varner’s FLSA claim. Shoreside

argues that Varner has failed to meet his burden to prove any of the elements of an FLSA claim. 62

First, Shoreside argues that Varner was not entitled to overtime pay for all the time he carried the

after-hours phone—rather, he was only entitled to payment for time actually spent responding to

calls. 63 Second, Shoreside argues that Varner is unable to show that Shoreside had actual or

constructive knowledge of his overtime work. 64 Third, Shoreside argues that Varner cannot prove

the amount of time he actually worked as a matter of just and reasonable inference. 65

          In his Response, Varner contests each of Shoreside’s arguments. First, Varner argues that

the nature of Varner’s duties and limitations while holding the after-hours phone entitled him to

overtime pay for every hour he held the after-hours phone. 66 Second, Varner argues that Shoreside

had actual knowledge of the time Varner spent on-call, and therefore, knew of his overtime work. 67

Third, Varner argues, since there is no dispute of the nights he worked as the after-hours dispatcher,

there is a clear accounting of the time for which Varner is entitled to payment. 68

          Under the FLSA, for a workweek longer than forty hours, employers must pay their

employees “a rate not less than one and one-half times the regular rate at which he is employed.”69



62
     Dkt. 16 at 7.
63
     Id. at 7–15.
64
     Id. at 15–17.
65
     Id. at 17.
66
     Dkt. 19 at 14–15.
67
     Id. at 15.
68
     Id.; Dkt. 20 at 7–40.
69
     29 U.S.C. § 207(a)(1).

                                                  9
To prevail on an unpaid overtime claim under the FLSA, a plaintiff must prove the following four

elements: (1) the uncompensated activity constitutes “work,” (2) the time worked is not de minimis

and is reasonable in relation to the principal activity (3) the employer had actual or constructive

knowledge of the plaintiffs overtime work, and (4) the amount of time worked. 70 Plaintiffs can

carry their burden on the fourth element by proving they “performed work for which [they] [were]

improperly compensated” and producing “sufficient evidence to show the amount and extent of

that work as a matter of just and reasonable inference.” 71

      A. Whether Varner’s Uncompensated Time with the After-Hours Phone Constituted “Work”

          Varner claims that he was on duty “[a]s soon as Shoreside’s business phones were

transferred to the after-hours dispatcher phone” and “not completely relieved of his duties until the

phone was transferred back the next morning.” 72 Based on this understanding, Varner has provided

calendars which document his estimation of the number of hours he worked as Shoreside’s after-

hours dispatcher. 73 Ultimately, he claims that February 13, 2014 through October 24, 2015, he

worked 8,220.5 hours of unpaid overtime, and between October 25, 2015 through October 10,




70
  Dixon v. City of Forks, No. C08-5189 FDB, 2009 WL 1459447, at *3–6 (W.D. Wash. May 26,
2009), as clarified, No. C08-5189 FDB, 2009 WL 1608506 (W.D. Wash. June 9, 2009) accord
Maciel v. City of Los Angeles, 569 F. Supp. 2d 1038, 1045 (C.D. Cal. May 29, 2008).
71
  Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) superseded on other grounds
by statute, Portal–to–Portal Act of 1947, 29 U.S.C. § 254.
72
     Dkt. 19 at 15.
73
     Dkt. 20 at 7–40.

                                                 10
2016 he worked 3,753.5 hours of unpaid overtime. 74 Using his overtime hourly wage during these

periods, Varner claims to be entitled to $431,137.83. 75

           Numerous courts have addressed the question now before the Court—whether an employee

is entitled to compensation for time spent on-call. 76 However, there is no bright-line rule, which

mandates an outcome in any given case. Rather, as the Supreme Court has stated, “no principle of

law found either in the statute or in Court decisions precludes waiting time from also being working

time[,] we cannot . . . lay down a legal formula to resolve cases so varied in their facts as are the

many situations in which employment involves waiting time.” 77 To guide courts in determining

whether time spent “on-call” is compensable, the Ninth Circuit counsels that “the two predominant

factors in determining whether an employee’s on-call waiting time is compensable overtime are

(1) the degree to which the employee is free to engage in personal activities; and (2) the agreements

between the parties.” 78



74
     Dkt. 20 at 5.
75
     Id.
76
  See, e.g., Brigham v. Eugene Water & Elec. Bd., 357 F.3d 931, 942–43 (9th Cir. 2004) (holding
hydroelectric utility workers’ on-call time was only partially compensable); Berry v. Cty. of
Sonoma, 30 F.3d 1174, 1187 (9th Cir. 1994) (holding county coroners’ on-call time was not
compensable); Owens v. Local No. 169, Ass’n of W. Pulp & Paper Workers, 971 F.2d 347, 356–
57 (9th Cir. 1992), as amended (Aug. 18, 1992) (holding mechanics’ on-call time was not
compensable); Shultz v. City of Tucson, No. CV 02-069-TUC-RCC, 2005 WL 8160754, at *6–7
(D. Ariz. Oct. 25, 2005) (holding police detectives’ time on-call was not compensable);
Vonbrethorst v. Washington Cty., Idaho, No. CV06-0351-EJL, 2008 WL 906036, at *12 (D. Idaho
Mar. 31, 2008) (denying summary judgment on the question); McCoy v. N. Slope Borough, No.
3:13-CV-00064-SLG, 2013 WL 4510780, at *8 (D. Alaska Aug. 26, 2013), clarified on denial of
reconsideration, No. 3:13-CV-00064-SLG, 2013 WL 12308204 (D. Alaska Sept. 11, 2013)
(denying summary judgment on the question).
77
     Skidmore v. Swift & Co., 323 U.S. 134, 136 (1944).
78
     Brigham, 357 F.3d at 936 (quotations omitted).

                                                 11
           1. Whether Varner Was Free to Engage in Personal Activities While Holding the After-
              Hours Phone

           In Owens, the Ninth Circuit articulated a non-exhaustive list of factors to consider whether

an employee’s “waiting” time allows him to use his time effectively for his own purposes. 79 The

factors include:

           (1) whether there was an on-premises living requirement; (2) whether there were
           excessive geographical restrictions on employee’s movements; (3) whether the
           frequency of calls was unduly restrictive; (4) whether a fixed time limit for response
           was unduly restrictive; (5) whether the on-call employee could easily trade on-call
           responsibilities; (6) whether the use of a pager could ease restrictions; and (7)
           whether the employee had actually engaged in personal activities during call-in
           time. 80

“Because [n]o one factor is dispositive, a court should balance the factors permitting personal

pursuits against the factors restricting personal pursuits to determine whether the employee is so

restricted that he is effectively engaged to wait.” 81

           Varner argues the Owens factors are inapplicable to this case. 82 He contends that Owens

considered employees who remained on-call even though they were off-duty while Varner was

“never ‘off-duty.’” 83 However, this argument assumes the ultimate question before the Court. The

purpose of applying the Owens factors is to determine whether an employee is “working” while




79
     Owens, 971 F.2d at 351.
80
     Id.
81
     Berry, 30 F.3d at 1183 (quotations omitted).
82
     Dkt. 19 at 11.
83
     Id.

                                                    12
on-call. 84 Here, it is not disputed that Varner was on-call while he held the after-hours phone. 85

However, it is vigorously disputed whether or not the nature of his responsibilities rendered him

“working,” under the FLSA, for the entire time he held the after-hours phone. 86 Therefore, the

Owens factors are appropriately applied here.

              a.   Whether There Was an On-Premises Living Requirement

          It is undisputed that Varner was not required to live on Shoreside’s premises while he held

the after-hours phone. 87 Therefore, this factor weighs against a finding that Varner’s time on-call

was compensable.

              b. Whether There Were Excessive Geographical Restrictions on Varner’s Movements

          Courts applying the second Owens factor have examined geographical restrictions in two

ways. First, some courts have determined geographical restrictions by the transmission radius of

radios or where employees are required to stay within earshot of a phone or alarm. 88 However,

other courts have looked to whether a required response time places a de facto geographic

restriction on the employee. 89




84
  Owens, 971 F.2d at 350–57. See also Brigham, 357 F.3d at 935–38 (applying the Owens factors
to consider whether on-call time “constituted compensable working time within the meaning of
the FLSA”).
85
     Dkts. 16 at 19; 19-1 at 1.
86
     Dkts. 16 at 14–15; 19 at 15–16.
87
     Dkt. 16-3 at 2.
88
  See Brigham, 357 F.3d at 936; Cross v. Arkansas Forestry Comm’n, 938 F.2d 912, 916 (8th Cir.
1991).
89
  See Brigham, 357 F.3d at 936–37; Vonbrethorst,2008 WL 906036, at *4 (holding a geographic
restriction was excessive where employees were required to be on-scene within five minutes of a
call).

                                                  13
           In Brigham, employees at a hydroelectric plant were required to remain within earshot of

their home phones and alarm systems. 90 If an employee received an emergency call, they were

obligated to reach the work-site “as soon as humanly possible.” 91 The Brigham Court reasoned

that “[b]ecause the employees had to be able to hear their phones ring at all times and were required

to respond instantaneously to alerts and calls while on their duty shifts, they were effectively

tethered to their homes.” 92 Thus, the geographic restrictions in Brigham were “severe.” 93

           In contrast, Berry concerned on-call coroners who were required to respond to death reports

within fifteen minutes of a page or telephone call. 94 For example, when the on-call coroner

received a death report, the coroner either conducted an investigation by telephone and, depending

on the nature of the case, visited the scene. 95 However, the court noted, “this required response is

substantially different than being required to return to the employer’s premises within twenty

minutes[,]” and concluded “the required response by telephone or two-way radio within fifteen

minutes is not a factor prohibiting the coroner’s personal pursuits.” 96




90
     Brigham, 357 F3d at 936.
91
     Id. at 937.
92
     Id.
93
     Id.
94
     Berry, 30 F.3d at 1185.
95
     Id. at 1178.
96
  Id. at 1184. Likewise, in reaching its decision in Owens, the Ninth Circuit relied on Bright v.
Houston Northwest Medical Center Survivor, Inc., 934 F.2d 671 (5th Cir. 1991) (en banc), a Fifth
Circuit case where an on-call technician was required to respond within 20 minutes of a call.
Owens, 971 F.2d at 351–52. Bright held that the worker could go virtually anywhere within the
20-minute response radius and was not overly restricted. Bright, 934 F.2d at 672.

                                                   14
           Here, Varner stated that no one at Shoreside told him that he could not go beyond a certain

geographical range. 97 The undisputed facts on the record indicate that Varner was rarely required

to report to a specific location when responding to a call on the after-hours phone. 98 Therefore,

Shoreside’s required response time—to the extent it existed—did not render Varner’s geographic

restrictions excessive.

           However, while holding the after-hours phone, Varner was required to remain within cell-

phone coverage in order to respond to calls. 99 Thus, like the coroners in Berry, who were required

to be in areas accessible by a pager, Varner’s range was somewhat limited. 100 For instance, Varner

indicates that on prior trips south to Seward, Alaska, or north to a “lake out near the glacier,” he

would lose service, miss calls, and be reprimanded by his supervisors at Shoreside. 101 However,

the Court finds that even if Varner was limited to remaining in Anchorage, Alaska, while he was

on-call, the restriction would not be excessive. 102 Like in Bright, if Varner had a longer “leash,”

he may have been able to do more things and see more places, “but that does not mean that within

the applicable restrictions he could not effectively use the on-call time wholly for his own private

purposes.” 103 Therefore, this factor weighs against a finding that Varner’s time with the after-hours

phone was compensable.



97
     Dkt. 16-2 at 12.
98
     Dkt. 16-3 at 2.
99
     Id.
100
      Berry, 30 F.3d at 1178.
101
      Dkt. 16-2 at 13.
102
      Id. at 11–12.
103
      Bright, 934 F.2d at 678.

                                                   15
               c. Whether the Frequency of Calls Was Unduly Restrictive

            Varner estimates that the volume of calls that he received on the after-hours phone

fluctuated from zero to ten calls per shift. 104 Varner claims that the regular volume of calls

disrupted his life after business hours. 105 He alleges that the frequency of calls became so

disruptive that his wife refused to share his bed while he had the after-hours phone. 106 Varner

further recalls that the two times he attempted to attend the movie theater while on-call he was

interrupted by calls. 107

            In Berry, the court found 3–4 calls in a 24–hour shift restrictive. 108 There is a genuine

dispute on the record of the volume of calls received, the amount of time Varner spent responding

to calls, and whether the frequency of calls was an undue burden on his ability to engage in private

pursuits. 109 Construing the disputed facts on the record in favor of Varner, the Court finds that this

factor weighs in favor of a finding that Varner’s time with the after-hours phone was compensable.




104
      Dkt. 16-2 at 4.
105
      Id. at 17.
106
      Id.
107
      Dkt. 19-2 at 12–13.
108
      Berry, 30 F.3d at 1186.
109
  Dkt. 16-2 at 4. Shoreside disputes the number of calls fielded by Varner on any given shift. See
Dkt. 16 at 2 n.7.

                                                   16
               d. Whether a Fixed Time Limit for Response Was Unduly Restrictive

            In Owens and subsequent cases that apply the Owens factors, the response time factor has

considered the time to respond to a particular location. 110 As discussed above, Varner only rarely

needed to respond to a particular location to respond to calls. 111 The record does show that Varner

occasionally would respond to work sites to address spills. 112 However, such instances were

infrequent. 113 Only four times in the last year he was employed at Shoreside, did Varner respond

to an incident in person. 114 Further, Varner has not alleged that he was subject to a certain response

time when he had to respond on-scene.

            In Berry, the court held that where an employee was required to respond via telephone after

receiving a page, it “[was] not a factor prohibiting the [employee’s] personal pursuits.” 115 Varner

asserts that Shoreside company policy dictated that he answer a call within three rings. 116 This

expectation included calls received on the after-hours phone. 117 Although this is a shorter

timeframe than the 15-minute window in Berry, Berry—decided in 1994—considered employees




110
   Owens, 971 F.2d at 351–54 (collecting cases where employees were required to report to a
specific location when called); Brigham, 357 F.3d at 937 (employees required to report to the
powerhouse “as soon as humanly possible”).
111
      Dkt. 16-3 at 2.
112
      See, e.g., Dkt. 16-2 at 15.
113
      Dkt. 16-3 at 2.
114
      Dkt. 16-2 at 9.
115
      Berry, 30 F.3d at 1184.
116
      Dkt. 16-2 at 8.
117
      Id.

                                                    17
equipped with pagers who may need up to 15 minutes to locate a telephone. 118 With the advent of

mobile phones, the process to answer a call becomes less onerous and requires less time. The only

response time limit discussed in the record—the three-ring policy—was not unduly restrictive.

Therefore, this factor weighs against a finding that Varner’s time with the after-hours phone was

compensable.

               e. Whether the On-Call Employee Could Easily Trade On-Call Responsibilities

          There is no evidence on the record that indicates Shoreside had a policy against trading

shifts. Where there is “no policy against trading shifts and no evidence to support a conclusion that

trading shifts is difficult,” this factor weighs against finding that plaintiff’s on-call time was

compensable. 119 Furthermore, courts have found that where there is evidence that an employee can

trade on-call shifts while they are injured or while a family member is sick, this factor ought to

weigh against the compensability of on-call time. 120

          The record shows that Varner could freely trade shifts when requested. 121 For example,

when he requested for time off from the after-hours phone in order to attend family events, Varner

admitted that the request was never denied. 122 Varner also admits that he was able to have someone

cover the after-hours phone while he took vacations or took sick leave. 123 Varner describes that he


118
      Berry, 30 F.3d at 1185.
119
      Id. at 1184–85.
120
   Watson v. Yolo Cty. Flood Control & Water Conservation Dist., No. CIV. S-06-1549 FCD
DAD, 2007 WL 3034267, at *11 (E.D. Cal. Oct. 17, 2007) (when plaintiff was injured and his
wife was sick, other employees were able to perform the damtender duties).
121
      Dkt. 16-2 at 11.
122
      Id. at 19.
123
      Id. at 10.

                                                 18
and his co-workers were able to freely trade shifts when desired. 124 Therefore, this factor weighs

against a finding that Varner’s time with the after-hours phone was compensable.

              f. Whether the Use of a Pager Could Ease Restrictions

          This factor has become, as Shoreside notes, somewhat anachronistic. 125 The after-hours

phone at issue here is essentially a pager and telephone in one. However, courts discussing this

factor typically consider whether employees were required to be tethered to a location with a fixed

landline. 126 For instance, the court in Berry found that “by being able to use a pager, the coroners

[were] not restricted to areas with a telephone or two-way radio.” 127 Likewise, in Owens the court

noted that the purpose of a pager was to “allay necessity of remaining by a phone” while on-call. 128

          Here, because the after-hours phone was a mobile phone, Varner was not tethered to any

location or required to remain by a landline. Resultantly, Varner had greater freedom to pursue

personal activities while on-call. Therefore, this factor weighs against a finding that Varner’s time

with the after-hours phone was compensable.

              g. Whether the Employee Had Actually Engaged in Personal Activities While On-Call

          Under this factor, courts must not look to whether an employee is prevented from

participating in certain personal activities but, instead, must determine whether they engaged in

personal activities while on-call. 129 An employee on-call need not “have substantially the same



124
      Dkt. 16-2 at 11.
125
      Dkt. 16 at 12.
126
      Berry, 30 F.3d at 1184; Owens, 971 F.2d at 351 n.13; Brigham, 357 F.3d at 936.
127
      Id. at 1184.
128
      Owens, 971 F.2d at 351 n.13.
129
      Berry, 30 F.3d at 1185.

                                                 19
flexibility or freedom as he would if not on call, else all or almost all on-call time would be working

time, a proposition that the settled case law and the administrative guidelines clearly reject.” 130

            In Brigham, workers “were able to use portions of their duty shifts to: sleep, eat, read,

study, exercise, watch television, help their children with homework, play games, maintain their

homes and yards, work on their motorcycles, and entertain guests.” 131 Nevertheless, because

employees were tethered to their homes, the Brigham court found that this factor narrowly weighed

in favor of the employees. 132

            The Eighth Circuit in Cross found that employees were required to constantly monitor all

unfiltered radio traffic. 133 As a result, they could not attend events or participate in activities that

would prevent them from monitoring radio transmissions.134 For example, “they were unable to

entertain guests in the home, attend church or other social gatherings with which audible radio

transmissions would interfere.” 135 Furthermore, the court found that because the employees were

bound by a thirty-minute response time, “the employees are unlikely to participate in activities that

cost much money because they may be required to immediately leave . . . .” 136

            Here, Varner was neither bound to his home nor was he required to listen to busy radio

traffic at all times. Additionally, Varner admits that he went out to dinner with his family while



130
      Id.
131
      Brigham, 357 F.3d at 937.
132
      Id.
133
      Cross, 938 F.2d at 916–17.
134
      Id.
135
      Id. at 917.
136
      Id.

                                                   20
on-call. 137 Likewise, while on-call, Varner attended social gatherings at houses other than his own

and attended his children’s birthday parties. 138 Although he may have received a call during these

times, unlike the employees in Cross, there is no evidence that Varner was subject to an expectation

to respond on-scene within 30-minutes or any particular time at all. It is not disputed that after-

hours calls could sometimes disrupt Varner’s personal activities or that he was required to stay

within cell phone coverage while holding the after-hours phone. 139 Although these aspects of being

on-call somewhat limited Varner’s flexibility, it is undisputed that Varner was able to—and did—

engage in personal activities while on-call. Therefore, this factor weighs against a finding that

Varner’s time with the after-hours phone was compensable.

          2. Whether There Was an Agreement Between the Parties that Varner’s Time On-Call
             Was Compensable

          “The Court’s ‘analysis of the [on call] issue . . . does not end’ with consideration of ‘[t]he

degree to which the employees were free to engage in personal activities . . . .’” 140 The second

factor courts must consider is “the parties’ agreement and its significance.” 141 An agreement for

the purpose of the FLSA analysis may be express “as arising through the employees’ acceptance

of duty shifts with a prior understanding of how they were to be compensated for those shifts,”142




137
      Dkt. 16-2 at 17.
138
      Id. at 18–19.
139
      Id. at 17; Dkt. 16-3 at 2.
140
      McCoy, 2013 WL 4510780, at *17 (quoting Brigham, 357 F.3d at 938).
141
      Brigham, 357 F.3d at 938.
142
      Id. at 939 (citing Berry, 30 F.3d at 1180).

                                                    21
or may be constructive “as arising from the employees’ decision to continue working under the

policy.” 143

            After establishing the existence of an agreement, courts must then “determine whether the

parties characterized the time spent waiting on-call as actual work.” 144 In Berry, the Ninth Circuit

explained:

            An agreement between the parties which provides at least some type of
            compensation for on-call waiting time may suggest the parties characterize waiting
            time as work. Conversely, an agreement pursuant to which the employees are to be
            paid only for time spent actually working, and not merely waiting to work, may
            suggest the parties do not characterize waiting time as work. 145

“Whether there was an agreement between the employer and the employees that employees would

receive compensation only for actual work conducted while on-call is . . . a question of

fact . . . .” 146

            In 2011, when Varner began as Shoreside’s dispatcher, he was expected to hold the after-

hours phone from closing-time to when the office opened the next morning. 147 After Shoreside

hired additional personnel, the after-hours phone rotated to other individuals every other

weekend. 148 While Varner held the phone during this time, he was compensated by being paid two

hours of overtime per week. 149 If Varner reported that he worked more than two hours responding



143
      Id.
144
      Berry, 30 F.3d at 1181.
145
      Id.
146
      Id. at 1180.
147
      Dkt. 20 at 2.
148
      Dkt. 16-2 at 5.
149
      Dkt. 16-3 at 1.

                                                   22
to after-hours calls in a week, he could report the additional hours and would be compensated

accordingly. 150 Varner has admitted that he was aware of these requirements and compensation

scheme and continued to work under them. 151 Therefore, from 2011 to 2015, Varner and Shoreside

had a constructive agreement regarding compensation for after-hours work.

          On November 15, 2015, four years after he began as a dispatcher, Varner and Shoreside

entered into the Dispatcher Compensation Agreement. 152 This agreement responded to concerns

raised by Varner regarding the after-hours phone. 153 The Dispatcher Compensation Agreement

provided that:

          d. For each after-hours period (running from 5:00 p.m. to 8:00 a.m. the following
          day) the Employee is on-call, Employee shall be paid a minimum of two hours of
          pay at the overtime rate. In the event Employee works in excess of two hours taking
          and responding to calls, Employee will be paid for the actual time worked at the
          overtime rate. The Employee must report all time worked during non-business
          hours, and all time spent preparing the time log will be paid. 154

This represents an express agreement between Shoreside and Varner which provides for how on-

call time is to be compensated. Therefore, during the entirety of his tenure as Shoreside’s

dispatcher, Varner had either a constructive or express agreement with Shoreside.




150
      Id. at 2; Dkt. 16-4.
151
      Dkt. 19-2 at 8.
152
      Dkt. 19-1.
153
    Dkt. 19-4. Varner stated that “It is not my intent or goal to claim 24hours [sic] of on duty pay,
but to establish a guideline to make it more appealing/rewarding for others to have the on call
phone . . .” Id. at 1. Varner proposed Shoreside pay a flat rate per day for carrying the after-hours
phone and proposed that the after-hours phone be placed on a rotation so that he could have more
days where he was not on-call. Id. at 3. Both requests were met in the Dispatcher Compensation
Agreement, which paid two hours of overtime per day and established a new rotation schedule to
allow Varner two additional days during each week where he was not on-call. Dkt. 16-2 at 20.
154
      Dkt. 19-1 at 1.

                                                  23
            A similar agreement was at issue in Shultz v. City of Tucson. 155 In that case, police

detectives sued the City of Tucson for unpaid overtime compensation for time spent on call. 156

After applying the Owens factors the court turned to the collective-bargaining agreement between

the parties. 157 The agreement “implicitly recognize[d] that some on-call time is compensable

because if the detectives [were] called up for less than two hours, they [were] automatically

compensated for a minimum of two hours.” 158 The agreement in Shultz, like Shoreside’s, paid

employees a minimum of two hours overtime for being on-call and they would be compensated

for any time in excess of two hours that they spent responding to calls. 159 Even though the

agreement in Shultz recognized that some time spent waiting on-call was compensable, the court

found that the balance of factors indicated that the employees were not entitled to compensation

for all hours spent on-call. 160

            Here, the agreement between Shoreside and Varner recognizing that some on-call time was

compensable, although a predominant factor, is not dispositive. 161 As discussed above, six of the

seven Owens factors indicate that Varner was able to substantially engage in personal activities

while holding the on-call phone. The agreement, which only recognizes two hours of on-call time

as compensable, does not outweigh the facts which show that Varner’s time on-call was largely at



155
      2005 WL 8160754, at *6.
156
      Id. at *1
157
      Id. at *6.
158
      Id.
159
      Id.
160
      Id.
161
      Berry, 30 F.3d at 1180.

                                                  24
his disposal rather than his employer’s. Therefore, after careful review of the record, the Court

finds that Varner is not entitled to overtime compensation for each hour he held the after-hours

phone. Thus, Shoreside is entitled to summary judgment on this issue as a matter of law.

      B. Whether Varner is Entitled to Recover for the Uncompensated Time He Spent Actually
         Responding to Calls

            While Varner is not entitled to additional overtime compensation merely for being on-call,

he may be entitled to overtime pay for the time he actually spent responding to calls in excess of

two hours. In order to prevail on this claim, Varner must show that the uncompensated activity

constitutes compensable “work,” that Shoreside had actual or constructive knowledge of the

plaintiffs overtime work, and the amount of uncompensated time he actually worked. 162 The time

Varner spent responding to customers or Shoreside employees is indisputably “work” which

satisfies the first element of an FLSA claim. Furthermore, he also asserts that he informed his

direct supervisors of the excess time he spent responding to after-hours calls. 163 Thus, Varner has

pleaded facts to satisfy the second element of his FLSA claim. However, Varner has provided no

evidence to indicate the amount of uncompensated time he actually spent responding to after-hours

calls. Varner vaguely asserts that there was time when he worked more than two hours responding

to calls but was not compensated. 164 Yet, there is no evidence on the record that indicates the


162
      Dixon, 2009 WL 1459447, at *3–6 accord Maciel, 569 F. Supp. 2d at 1045.
163
      Dkt. 16-2 at 7.
164
      Id.

            Q. Did you ever work four hours one night and not get paid for it?
            A. I’m sure I did.
            Q. When you say you’re sure you did, can you give me a specific example of that
            now?
            A. If you’re talking about on site go and clean up a—spill or something like that,
            where I have to dig up frozen soil and clean up fuel that was spilled on a work site,
            yes, there were times that I was out there, that I did not get paid for.
                                                     25
number of uncompensated hours Varner worked. 165 The affidavit provided by Varner documents

the time he spent holding the after-hours phone but does nothing to elucidate the number of hours

spent responding to calls. 166 Because Varner has failed to bear his burden of production on the

third element of his FLSA claim, Shoreside is entitled to summary judgment on this issue as well.

          Accordingly, Shoreside’s Motion for Summary Judgment is GRANTED as to Varner’s

claims brought under the FLSA.

                                      V.    CONCLUSION

          For the foregoing reasons, Shoreside’s Motion for Summary Judgment filed at docket 15

is GRANTED. The Clerk is directed to issue a form of Judgment accordingly.

          IT IS SO ORDERED.

                                      Dated at Anchorage, Alaska, this 21st day of October, 2019.

                                                     /s/ Timothy M. Burgess  _




                                                     TIMOTHY M. BURGESS
                                                     UNITED STATES DISTRICT JUDGE




          Q. How many times did that happen?
          A. I have no idea. Id.
165
   Moreover, Varner cannot recall—or even estimate—how many weeks he spent more than two
hours two hours responding to calls:

          Q. In a week. Of those 52 weeks, how many do you think you exceeded two hours?
          A. I have no idea.
          Q. One week?
          A. I have no idea, sir.
          Q. Ten weeks?
          A. I, once again, have no idea. Dkt. 16-2 at 6.

          Q. Okay. Prior to the [2015] negotiation, how often did you exceed two hours a
          week of actual on the phone or on site?
          A. I—I honestly don’t know . . . . Id. at 16.
166
      Dkt. 20 at 7–40.

                                                26
